DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments regarding the prior art rejections of the independent claims 1, 17 and 18, in particular that US 20140283523 (Menon) does not teach a means for independently adjusting the respective flow rates of the relatively high and low heating value gas streams, the examiner respectfully disagrees.
In particular, Menon (Figure 3) clearly teaches a relatively high heating value gas source flow control valve (100) configured to control flow from said relatively high heating value gas source (78) to the means for blending (50, 74), and a relatively low heating value gas source flow control valve (102) configured see Fig. 3), and wherein both of the aforementioned valves may be controlled in accordance with an analysis (e.g., a measurement/reading) from an oxygen sensor (84, 86) that may be provided in the engine exhaust section/stream 28 (see Fig. 1-3 in conjunction with paragraphs [0023]-[0025], [0028], and [0031]) [e.g., note and/or observe that both of the valves independently control flow from the respective gas sources 78, 76 prior to mixing/blending, both of the valves are operatively connected to the controller 80 (e.g., see the corresponding dotted lines extending between the respective valves and the controller), and both of the valves are downstream from (or controlled/operated) in accordance with a sensor 84, 86 that is disclosed as being (among other things) an oxygen sensor]; [e.g., the aforementioned excerpts further provide that the sensors 84, 86 may be oxygen sensors configured to measure oxygen in the engine exhaust stream 28, which places said oxygen sensor(s) downstream of/from the blended gas/fuel stream in at least one of the preferred embodiments per Menon].
As such, contrary to applicant’s assertion, Menon does in fact teach a means for independently adjusting the respective flow rates of the relatively high and low heating value gas streams.
The remainder of applicant’s arguments are addressed by the above remarks, such that the arguments regarding the dependent claims are merely assertions that the dependent claims are allowable by virtue of their dependency 
In conclusion, while some of the claimed subject matter appears to be novel, there does not appear to be any claimed subject matter of which would not be fairly rendered obvious by the combination of analogous prior art references/teachings previously cited and discussed below [e.g., there does not appear to be any claimed subject matter of which would involve the exercise of inventive (or non-routine) skill]; [e.g., the heating values of the respective gas sources are well-known, and the subject matter per the applicable dependent claims is well-known in at least the general field(s) of endeavor concerning gas/fuel blending/mixing, combustion engine gas/fuel supply systems, natural gas fuel supply systems, etc.]. See detailed rejection below.

Claim Objections
Claim 18 is objected to because of the following informalities:
Line 2 of step d) recites “by controlling a relatively high heating value gas source flow control ____”, and should be corrected to read “by controlling a relatively high heating value gas source flow control valve” for clarity/readability, as this appears to be the intent.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6, 14 and 18 are rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar).
Regarding claim 1, Menon (Figures 1-5) teaches a system for producing a gaseous fuel stream of a desired composition for an internal combustion engine (see paragraphs [0004], [0015]), comprising:
 a relatively high heating value gas source (78) [e.g., natural gas];
a relatively low heating value gas source (76) [e.g., process gas, such as blast furnace gas];
a means for blending (50) the relatively high and low heating value gas sources to form a blended gas fuel stream (see Fig. 2 in conjunction with paragraph [0019]);
a means for analyzing [e.g., measuring] (80, 84, 86) the composition of said blended gas stream, said means for analyzing comprising an oxygen sensor (84, 86) which is (or may be) configured to measure oxygen in an engine exhaust stream (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]) [e.g., the aforementioned excerpts provide that the operating feedback/measurements may be measured from the exhaust section 28], and
a means for independently adjusting (80, 100, 102) the respective flow rates of the relatively high heating value gas source and the relatively low heating see Fig. 3 in conjunction with paragraphs [0023], [0028], and [0031]) comprising:
a relatively high heating value gas source flow control valve (100) configured to control flow from said relatively high heating value gas source to the means for blending (see Fig. 3), the relatively high heating value gas source flow control valve being responsive to readings from the oxygen sensor(s) (see Fig. 1-3 in conjunction with paragraphs [0023]-[0025], [0028], and [0031]); and
a relatively low heating value gas source flow control valve (102) configured to control flow from said relatively low heating value gas source to the means for blending (see Fig. 3), the relatively low heating value gas source flow control valve being responsive to readings from the oxygen sensor(s) (see Fig. 1-3 in conjunction with paragraphs [0023]-[0025], [0028], and [0031]) [e.g., the aforementioned excerpts provide that the sensors 84, 86 may be oxygen sensors configured to measure oxygen in the engine exhaust section 28].
Menon fails to explicitly teach wherein the gas source 78 is a relatively high heating value gas source, and that the gas source 76 is a relatively low heating value gas source [e.g., Menon does not expressly describe the heating values of the respective gas sources].
However, Bhatnagar teaches an analogous fuel gas blending control system (see title, abstract), and wherein natural gas is generally characterized as having a heating value between approximately 1000 kcal/Nm3 and 1100 kcal/Nm3, and wherein blast furnace gas (a process gas) is generally characterized as having a heating value of approximately 700 kcal/Nm3 (see paragraph [0030]).
Notably, Menon expressly discloses at least one embodiment in which the relatively low heating value gas source/process gas 76 (of which is with respect to the relatively high heating value gas source/natural gas 78) is blast furnace gas, such that the heating values of the respective gas sources per Menon are known, and can be considered relatively high/low with respect to one another (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gas source 78 is (or can be) considered to be a relatively high heating value gas source, and that the gas source 76 is (or can be) considered to be a relatively low heating value gas source per the system of Menon, as evidenced by Bhatnagar, since the heating values of the respective gas sources to be blended are well-known in the art (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Regarding claim 5, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches wherein the relatively low heating value gas source comprises nitrogen (see paragraph [0023], lines 3-6).
Regarding claim 6, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches (at least see paragraph [0023], lines 3-6) [e.g., ambient air generally comprises nitrogen, oxygen, and trace amounts of various other gases such as carbon dioxide].
Regarding claim 14, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches wherein:
said means for adjusting the respective flow rates of the relatively high and relatively low heating value gas sources comprises a programmable logic controller (80) [e.g., the programmable logic defined and/or encompassed by the controller 80] which receives input from the oxygen sensor (84, 86), and which is operatively connected to actuators on said flow control valves [e.g., implied via the dotted lines per Fig. 3] which can adjust flow rates through said flow control valves in response to a signal from said programmable logic controller (see Fig. 2-3 in conjunction with paragraphs [0023], [0031], [0033], lines 11-15); and
one or more digital processors (81) operatively coupled to said system (see Fig. 2).
Regarding claim 18, Menon (Figures 1-5) teaches a method for producing a fuel gas stream of a desired heating value (see paragraphs [0004], [0015]), from at least a relatively high heating value gas source (78) [e.g., natural gas] and a relatively low heating value gas source (76) [e.g., process gas], comprising the steps of:
a) providing a fuel gas blending system comprising:
	a means for blending (50) said relatively high and low heating value gas sources (see Fig. 2 in conjunction with paragraph [0019]); and
see Fig. 3 in conjunction with paragraphs [0023], [0031]);
b) flowing gas from said relatively high and relatively low heating value gas sources to said fuel gas blending system and blending said relatively high and relatively low heating value gases, forming a blended fuel gas stream (see Fig. 2-3 in conjunction with paragraph [0019]);
c) analyzing [e.g., measuring] (80, 84, 86) the composition of said blended fuel gas stream (Fig. 2-3 in conjunction with paragraphs [0023]-[0025]);
d) adjusting the flows of each of said relatively high and relatively low heating value gases, as required, by controlling a relatively high heating value gas source flow control [valve] (100) and a relatively low heating value gas source flow control valve (102) respectively, to yield a desired composition of said blended fuel gas stream (see Fig. 1-3 in conjunction with paragraphs [0023]-[0025], [0028], and [0031]); and
e) flowing said desired composition of blended fuel gas to an internal combustion engine [e.g., via fuel nozzles 20, 22] (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]),
and wherein the control of both of the relatively high heating value gas source flow control valve and the relatively low heating value gas source flow control valve of step d) is (or may be) based on readings from an oxygen sensor (84, 86) in an exhaust stream of said internal combustion engine (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]) [e.g., the aforementioned excerpts provide that the operating feedback/measurements may be measured from the exhaust section 28].
Menon fails to explicitly teach wherein the gas source 78 is a relatively high heating value gas source, and that the gas source 76 is a relatively low heating value gas source [e.g., Menon does not expressly describe the heating values of the respective gas sources].
However, Bhatnagar teaches an analogous fuel gas blending control system (see title, abstract), and wherein natural gas is generally characterized as having a heating value between approximately 1000 kcal/Nm3 and 1100 kcal/Nm3, and wherein blast furnace gas (a process gas) is generally characterized as having a heating value of approximately 700 kcal/Nm3 (see paragraph [0030]).
Notably, Menon expressly discloses at least one embodiment in which the relatively low heating value gas source/process gas 76 (of which is with respect to the relatively high heating value gas source/natural gas 78) is blast furnace gas, such that the heating values of the respective gas sources per Menon are known, and can be considered relatively high/low with respect to one another (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gas source 78 is (or can be) considered to be a relatively high heating value gas source, and that the gas source 76 is (or can be) considered to be a relatively low heating value gas source per the system of Menon, as evidenced by Bhatnagar, since the see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Claims 3-4, 8-9, 11-12, 17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar) in further view of US 6269656 (Johnston).
Regarding claim 17, Menon (Figures 1-5) teaches a system for producing a gaseous fuel stream of a desired composition for an internal combustion engine system (see paragraphs [0004], [0015]), comprising:
a relatively high heating value gas source (78) [e.g., natural gas];
a relatively low heating value gas source (76) [e.g., process gas, such as blast furnace gas];
a means for blending (50) the relatively high and low heating value gas sources comprising one or more flow control valves (100, 102) configured to independently control flow from said relatively high and relatively low heating value gas sources, said gases flowing into an accumulator tank [e.g., a receptacle for holding, transporting, or storing fluids] (74) (see Fig. 2-3 in conjunction with paragraphs [0019], [0031]);
a means for adjusting (80, 100, 102, 104, 106, 108, 110) the respective flow rates of the relatively high heating value gas source and the relatively low heating value gas source comprising a programmable logic controller (80) [e.g., the programmable logic defined and/or encompassed by the controller] which receives input from an oxygen sensor (84, 86) which is (or may be) configured to e.g., implied via the dotted lines per Fig. 3] and configured to individually adjust the respective flow rates through said flow control valves to the means for blending in response to a signal from said programmable logic controller (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025], [0031], [0033], lines 11-15);
a means for analyzing [e.g., measuring] (80, 84, 86) the composition of the blended gaseous fuel stream comprising the oxygen sensor configured to measure oxygen in said exhaust stream (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]) [e.g., the aforementioned excerpts provide that the operating feedback/measurements may be measured from the exhaust section 28]; and
a means for supplying (20, 22) the blended gaseous fuel [gas] stream to an internal combustion engine (see Fig. 2-3 in conjunction with paragraphs [0023]-[0025]); and
one or more digital processors (81) operatively connected to said system (see Fig. 2).
Menon fails to explicitly teach wherein the gas source 78 is a relatively high heating value gas source, and that the gas source 76 is a relatively low heating value gas source [e.g., Menon does not expressly describe the heating values of the respective gas sources], and wherein said relatively high heating value gas source comprises an oil and/or gas well.
see title, abstract), and wherein natural gas is generally characterized as having a heating value between approximately 1000 kcal/Nm3 and 1100 kcal/Nm3, and wherein blast furnace gas (a process gas) is generally characterized as having a heating value of approximately 700 kcal/Nm3 (see paragraph [0030]).
Notably, Menon expressly discloses at least one embodiment in which the relatively low heating value gas source/process gas 76 (of which is with respect to the relatively high heating value gas source/natural gas 78) is blast furnace gas, such that the heating values of the respective gas sources per Menon are known, and can be considered relatively high/low with respect to one another (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]).
Johnston (Figures 1, 3) also teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (see column 2, lines 48-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gas source 78 is (or can be) considered to be a relatively high heating value gas source, and that the gas source 76 is (or can be) considered to be a relatively low heating value gas source per the system of Menon, as evidenced by Bhatnagar, since the heating values of the respective gas sources to be blended are well-known in the art (see Menon; paragraph [0015] in conjunction with Bhatnagar; paragraph [0030]), and to have wherein said relatively high heating value gas source comprises a gas well as a modification (or alternative) to the system per Menon in view of Bhatnagar [e.g., additionally or alternatively having the natural gas source per Menon be provided from a gas well], in order to accordingly provide a recognized/well-known system for conducting natural gas to the gas turbine/combustion engine (see column 2, lines 48-50 and column 3, lines 36-44)
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Regarding claims 3 and 19, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises a gas stream from an oil and/or gas well.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (see column 2, lines 48-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein said relatively high heating value gas source comprises a gas stream from a gas well as a modification (or alternative) to the system per Menon in view of Bhatnagar [e.g., additionally or alternatively having the natural gas source per Menon be provided from a gas well], in order to accordingly provide a recognized/well-see column 2, lines 48-50 and column 3, lines 36-44)
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Regarding claims 4 and 20, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises gas from a containerized liquified gas source.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source (7) [see Fig. 1 in conjunction with column 2, lines 48-50 and column 3, lines 10-12]; see motivation(s) as discussed with regard to claims 3 and 19.
Regarding claim 8, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches wherein said relatively low heating value gas source comprises nitrogen (see paragraph [0023], lines 3-6). Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises a gas stream from an oil and/or gas well.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (see column 2, lines 48-50); see motivation(s) as discussed with regard to claims 3 and 19.
Regarding claim 9, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches (at least implicitly) wherein said relatively low heating value gas source comprises ambient air (see paragraph [0023], lines 3-6) [e.g., ambient air generally comprises nitrogen, oxygen, and trace amounts of various other gases such as carbon dioxide].
Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises a gas stream from an oil and/or gas well.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (see column 2, lines 48-50); see motivation(s) as discussed with regard to claims 3 and19.
Regarding claim 11, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches wherein said relatively low heating value gas source comprises nitrogen (see paragraph [0023], lines 3-6). Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises gas from a containerized liquified gas source.
e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source (7) [see Fig. 1 in conjunction with column 2, lines 48-50 and column 3, lines 10-12]; see motivation(s) as discussed with regard to claims 3 and 19.
Regarding claim 12, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon (Figures 1-5) further teaches (at least implicitly) wherein said relatively low heating value gas source comprises ambient air (see paragraph [0023], lines 3-6) [e.g., ambient air generally comprises nitrogen, oxygen, and trace amounts of various other gases such as carbon dioxide]. Menon in view of Bhatnagar fails to explicitly teach wherein said relatively high heating value gas source comprises gas from a containerized liquified gas source.
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source (7) [see Fig. 1 in conjunction with column 2, lines 48-50 and column 3, lines 10-12]; see motivation(s) as discussed with regard to claims 3 and 19.
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar) in further view of US 20050132713 (Neary).
Regarding claim 7, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon fails to expressly teach wherein said relatively low heating value gas source comprises engine exhaust gas.
However, Neary (Figures 1-2) teaches an analogous engine system (see Fig. 1-2), and wherein the engine exhaust gas [e.g., a relatively low heating value gas source] is recycled and blended/mixed with a supply stream of fuel (see paragraph [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein said relatively low heating value gas source comprises engine exhaust gas as a modification (or alternative) in the system of Menon in view of Bhatnagar [e.g., additionally or alternatively having the relatively low heating value gas source per Menon comprise engine exhaust gas], as suggested by Neary, in order to accordingly achieve desirably low exhaust emissions (see paragraphs [0016], [0036])
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Claims 10, 13 are rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar) in view of US 6269656 (Johnston) in further view of US 20050132713 (Neary).
Regarding claims 10 and 13, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon in view of Bhatnagar fails 
However, Johnston (Figures 1, 3) teaches an analogous natural gas source (2) [e.g., a relatively high heating value gas source] and production system (see Fig. 1, 3), and wherein the relatively high heating value gas source comprises a gas stream from a gas well (or wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source 7) (see Fig. 1 in conjunction with column 2, lines 48-50 and column 3, lines 10-12).
Neary (Figures 1-2) also teaches an analogous engine system (see Fig. 1-2), and wherein the engine exhaust gas [e.g., a relatively low heating value gas source] is recycled and blended/mixed with a supply stream of fuel (see paragraph [0036]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the relatively high heating value gas source comprises a gas stream from a gas well (or wherein the relatively high heating value gas source comprises gas from a containerized liquified gas source) and wherein said relatively low heating value gas source comprises engine exhaust gas as a modification (or alternative) in the system of Menon in view of Bhatnagar [e.g., additionally or alternatively having the relative high heating value gas source per Menon comprise a gas stream from a gas well and the relatively low heating value gas source per Menon comprise engine exhaust gas], as suggested by Johnston and Neary, in order to accordingly provide a recognized/well-known system for conducting natural gas to the gas turbine engine (see Johnston; column 2, lines 48-50 and column 3, lines 36-44) and accordingly achieve desirably low exhaust emissions (see Neary; see paragraphs [0016], [0036])
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Claims 15-16 are rejected under 35 U.S.C. 103 as being obvious over US 20140283523 (Menon) in view of US 20100229524 (Bhatnagar) in further view of US 20070089423 (Norman).
Regarding claims 15 and 16, Menon in view of Bhatnagar teaches the invention as claimed and as discussed above. Menon in view of Bhatnagar fails to expressly teach wherein said relatively high heating value gas source comprises a containerized liquified gas source, and further comprises a heat exchanger which receives heat from an exhaust stream from said engine, and transfers said heat to said liquified gas source, wherein said liquified gas source is flowing through said heat exchanger, thereby gasifying said liquified gas source.
However, Norman (Figures 1-3) teaches an analogous engine system (10) [see title and paragraph [0006], last two lines], and wherein the relatively high heating value gas source [e.g., natural gas] comprises a containerized liquified 30) which receives heat from an exhaust stream from the engine (20), and transfers said heat to said liquified gas source, wherein said liquified gas source is flowing through said heat exchanger, thereby gasifying said liquified gas source (see Fig. 1 in conjunction with paragraph [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein said relatively high heating value gas source comprises a containerized liquified gas source, and further comprises a heat exchanger which receives heat from an exhaust stream from said engine, and transfers said heat to said liquified gas source, wherein said liquified gas source is flowing through said heat exchanger, thereby gasifying said liquified gas source as a modification (or alternative) in the system of Menon in view of Bhatnagar [e.g., alternatively having a LNG source in addition to (or in lieu of) the natural gas source per Menon, such that exhaust heat from the engine can be utilized to facilitate an improvement in engine performance/power output], as suggested by Norman, in order to accordingly utilize exhaust heat from the engine so as to improve engine performance/power output (see Fig. 1-3 in conjunction with paragraphs [0019], [0022])
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747